TYSON, J.
This appeal is prosecuted 'by the State for the purpose of having reviewed the rulings'of the circuit court in bolding a certain provision of the charter of the city of Brewton constitutional.
'The defendant was indicted for an assault with the intent to murder and to this indictment he pleaded former conviction by the mayor of the town of Brewton of an assault and battery included in the offense here charged. The only objection taken to this plea was, that the provision 'of the charter conferring upon the mayor all the powers and jurisdiction of a justice of the peace and concurrent jurisdiction with the county and circuit courts to try all misdemeanors known to the laws of the State of Alabama, committed within the corporate limits of said town, is. unconstitutional. It is When the act of the legislature under which' the indictment is preferred is held to be unconstitutional that the solicitor *41may take an appeal In belialf of the State to this- court. Code, § 4315.
It is obvious that this appeal is not within the provisions of the statute, and must 'be dismissed. • '
Appeal dismissed.